Title: To Thomas Jefferson from Jonathan Williams, 2 November 1807
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir,
                            West-Point, November 2, 1807.
                        
                        On the other side is a copy of the Constitution of the United States Military Philosophical Society, which
                            has undergone some amendments, found essential in practice: you will discover them by comparing this copy with that sent
                            to you with the notice of your election. William Popham, Esq. Treasurer of the Society, will receive all communications
                            during the winter, (there being then no stated meetings,) in conformity to the second article of the fourth chapter.
                        The eleventh chapter requires the assent of four-fifths of the Members to the amendments. You are therefore
                            requested to say in answer (directed to Mr. Popham) whether you assent to, or dissent from them, and in the latter case
                            to state your reasons. Believing the amendments to be so clearly useful that no objection will be made to them, I have
                            caused the Constitution to be printed as if complete, and it will be understood, at the meeting in April next, that the
                            Members who may not have answered, will have given their tacit consent to them.
                        You have enclosed a list of Officers for the year ending November, 1808.
                        I have the honour to be, Very respectfully, Sir, Your obedient servant,
                        
                            Jon. Williams President U. S. M. P. S.
                        
                    